                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

WAYNE A. SILVA,                                  *
                                                 *
                   Plaintiff,                    *
                                                 *
                   v.                            *        Civil Action No. 19-cv-10355-ADB
                                                 *
ROBERT M. FARRELL, et al.                        *
                                                 *
                   Defendants.                   *
                                                 *

                                            ORDER

BURROUGHS, D.J.

       On May 1, 2019, the Court entered an order [ECF #9] that this action be dismissed. The

Clerk subsequently docketed a final order of dismissal [ECF #10] and mailed copies of both

orders to Silva.

       On May 10, 2019, after he presumably received notice of dismissal of this action, Silva

filed a motion in this action [ECF #14] in which he asks for a writ of execution of what he

believes to be a judgment entered in his favor in Silva Wayne Anthony v. City of New Bedford,

C.A. No. 00-10258-PBS (D. Mass.). However, as has already been explained to Silva, judgment

was never entered in Silva’s favor in that case. See Silva Wayne Anthony v. City of New Bedford,

C.A. No. 00-10258-PBS (D. Mass.) [ECF ## 6, 74]. Although the Clerk erroneously issued a

writ of execution in favor of Silva after that case had been dismissed, the Court immediately

vacated the writ when the mistake was brought to the Court’s attention. See id. [ECF ##37, 38,

and electronic order dated December 23, 2005].
       Accordingly:

       (1)     The present motion for a writ of execution [#14] is DENIED. Further review of

this action may only be had before the United States Court of Appeals for the First Circuit. To

initiate an appeal, Silva must file a Notice of Appeal with this Court.

       (2)     Except for the filing of a Notice of Appeal, Silva is prohibited from filing any

other papers in this action. Failure to comply with this order may result in sanctions. If Silva

attempts to file a document in violation of this order, the Clerk shall return the paper to Silva and

make a notation of the same on the public docket. This order is made in light of Silva’s history

of filing numerous post-judgment motions that are without merit. See, e.g., Silva v. Thornton,

C.A. No. 17-12106-FDS (D. Mass.) (documents returned to Silva after January 29, 2018); Silva

v. United States of America, 07-11133-DPW (D. Mass.) (documents filed after July 2, 2007);

Silva Wayne Anthony v. City of New Bedford, C.A. No. 01-10918-RWZ (D. Mass) (documents

filed after November 6, 2001).



       IT IS SO ORDERED.

Dated: May 10, 2019

                                                              /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              DISTRICT JUDGE




                                                  2
